DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant's election with traverse of Fig. 1 in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that there is not a significant search burden.  This is not found persuasive because the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 11/19/2021.
Drawings
The drawings are objected to because they do not comply with MPEP § 608.02(V)(h)(3) which necessitates that sectional views include hatching to indicate section portions of an object.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the depressurization valve being located downstream of an automatic isolation valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the cooling circuit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 necessitates that the depressurization valve is located downstream of an automatic isolation valve. However, applicant’s Figures and written description disclose the depressurization valve (101) as being located upstream of the automatic isolation valve (106). Accordingly, it is unclear and indefinite which valve is actually intended to be located upstream. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evanno et al. (U.S. Publication 2010/0043899), hereinafter “Evanno”.

    PNG
    media_image1.png
    636
    759
    media_image1.png
    Greyscale

In regards to claim 1, Evanno discloses a valve for a system comprising: a main chamber (48) having a main valve (40), a pilot line (54) having a secondary valve (60) and a blowdown line (BL); the main valve (40) being located to seal a path (47)of the system, the main chamber (48) is connected to the system via the pilot line (54) allowing fluid to enter the main chamber (48), and the blowdown line (BL) allows fluid to escape from the main chamber (48), the pilot line (54) having a lower fluid resistance than the blowdown line (BL) (see the figure below 
Recitation of a “depressurization” valve and a “cooling” system are regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The office further notes that the material worked upon by a structure being claimed does not impart patentability to the claims. See MPEP §2115
In regards to claim 2, the secondary valve (60) on the pilot line (54) is a magnovalve.
In regards to claim 6, the blowdown line (BL) is provided in a space outside of the main chamber (48).
In regards to claim 8, recitation of “for use in a nuclear reactor cooling circuit” is regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanno in view of Watson et al. (U.S. Publication 2015/0194225), hereinafter “Watson”.
Evanno discloses all of the elements as discussed above.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have located an automatic isolation valve upstream of the main as taught by Watson to facilitate isolating the main valve during maintenance operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753